In an action to recover damages for personal injuries, the plaintiff appeals from an order and judgment (one paper) of the Supreme Court, Richmond County (Leone, J.), entered February 22, 1995, which granted the motion of St. Peter’s High School For Girls for summary judgment dismissing the complaint and all cross claims insofar as asserted against it.
Ordered that the order and judgment is affirmed, with costs.
The record demonstrates that the plaintiff, an experienced softball player, assumed the risk of the injury which she sustained upon voluntarily participating in a league game (see, Reilly v Long Is. Jr. Soccer League, 216 AD2d 281; Greenberg v North Shore Cent. School Dist. No. 1, 209 AD2d 669; cf., Brown v City of Peekskill, 212 AD2d 658; Weithofer v Unique Racquetball & Health Clubs, 211 AD2d 783; Cassese v Ramapo Ice Rinks, 208 AD2d 488; see also, Benitez v New York City Bd. of Educ., 73 NY2d 650). Ritter, J. P., Thompson, Hart and Mc-Ginity, JJ., concur.